       Case 8:18-cv-00883-PWG Document 175-1 Filed 03/30/20 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 AMERICAN ACADEMY OF
 PEDIATRICS, et al.,

                     Plaintiffs,

            v.                                        Civil Action No. 8:18-cv-883-PWG

 UNITED STATES FOOD AND DRUG
 ADMINISTRATION, et al.,

                     Defendants.



                     SECOND DECLARATION OF MITCHELL ZELLER

       I, Mitchell Zeller, declare as follows:

       1.        I am the Director of the Center for Tobacco Products (“CTP”), United States Food

and Drug Administration (“FDA”), a position I have held since March 2013. In this role, I direct

the development and implementation of programs and policies for regulating the manufacture,

marketing, and distribution of tobacco products. In my capacity as Director of CTP, I am fully

familiar with the instant matter and the facts stated herein.

       2.        I have dedicated my career to working on issues relevant to FDA (over 37 years),

including the last 25 years focused on tobacco regulation. I am a graduate of Dartmouth College

and the American University Washington College of Law. I began my career as a public interest

attorney in 1982 at the Center for Science in the Public Interest working on FDA food safety and

nutrition issues. In 1988, I served as counsel to the Human Resources and Intergovernmental

Relations Subcommittee of the House of Representatives Government Operations Committee,

where I conducted oversight of enforcement of federal health and safety laws, including human
      Case 8:18-cv-00883-PWG Document 175-1 Filed 03/30/20 Page 2 of 10



and animal drugs, dietary supplements, and food policies at FDA. In 1993, I joined the staff of

then-FDA Commissioner, Dr. David Kessler, M.D., on a two-week assignment to examine the

practices of the tobacco industry. This assignment led to my serving as associate commissioner

and director of FDA’s first Office of Tobacco Programs where I led FDA’s efforts to craft the

agency’s 1996 tobacco regulations. In this capacity, I represented FDA before Congress, federal

and state agencies, and served as an official United States delegate to the World Health

Organization Working Group for the Framework Convention on Tobacco Control. In 2000, I left

FDA to continue my work in tobacco control as executive vice president of the American Legacy

Foundation, where my responsibilities included marketing, communications, strategic

partnerships, and creating the foundation’s first Office of Policy and Government Relations. I

later joined Pinney Associates as senior vice president in 2002, where I remained until I took my

current position as Director of CTP. In that role, I provided strategic planning and

communications advice on domestic and global health policy issues involving the treatment of

tobacco dependence and the regulation of tobacco products and pharmaceuticals.

       3.      On July 12, 2019, this Court ordered FDA to require submission of applications

for premarket review by May 12, 2020, for deemed new tobacco products on the market as of

August 8, 2016. The order provided that “new products for which applications have been timely

filed may remain on the market without being subject to FDA enforcement actions for a period

not to exceed one year from the date of application while FDA considers the application.”

       4.      On January 2, 2020, FDA issued guidance that, among other things,

independently concluded that FDA would prioritize enforcement for premarket review

requirements for electronic cigarette products on the market as of August 8, 2016, if such

products had not submitted an application by May 12, 2020. The guidance also prioritized




                                                 2
       Case 8:18-cv-00883-PWG Document 175-1 Filed 03/30/20 Page 3 of 10



earlier enforcement for certain e-cigarette products that are most widely used by youth regardless

of whether, or when, submissions for those products are filed.1 The timeframe set forth in the

2020 guidance continues to reflect FDA’s current thinking about its enforcement priorities, and

FDA would not be proposing to alter its guidance but for the highly unusual circumstances set

out below.

        5.       As of February 29, 2020, 30 premarket tobacco product applications are pending

for electronic cigarette products, 28 substantial equivalence applications are pending for cigars,

and 17 substantial equivalence applications are pending for pipes or pipe tobacco products. I

understand that many manufacturers intend to file applications by May 12, 2020, for a large

number of products but are now facing unforeseen obstacles.

        6.       On January 31, 2020, the Department of Health and Human Services declared a

public health emergency for the novel coronavirus known as SARS-CoV-2, also known by the

disease it causes, COVID-19.2 The U.S. State Department issued a “Do Not Travel” advisory for

China on February 8, 2020.3 On March 11, 2020, the World Health Organization declared the

worldwide spread of COVID-19 a pandemic.4 On March 13, 2020, President Trump declared a

national emergency related to the coronavirus.5 As of March 30, 2020, there are 140,904




1 See FDA, Guidance for Industry, Enforcement Priorities for Electronic Nicotine Delivery Systems (ENDS) and
Other Deemed Products on the Market Without Premarket Authorization (January 2020), available at
https://www.fda.gov/media/133880/download.
2
  See Secretary Azar Declares Public Health Emergency for United States for 2019 Novel Coronavirus (Jan. 31,
2020), available at https://www.hhs.gov/about/news/2020/01/31/secretary-azar-declares-public-health-emergency-
us-2019-novel-coronavirus.html.
3
  The U.S. Department of State – China Travel Advisory Level 4 – Do Not Travel (Feb. 8, 2020), available at
https://china.usembassy-china.org.cn/the-u-s-department-of-state-china-travel-advisory-level-4-do-not-travel/.
4
  See WHO characterizes COVID-19 as a pandemic (Mar. 11, 2020), available at
https://www.who.int/emergencies/diseases/novel-coronavirus-2019/events-as-they-happen.
5
  See Remarks by President Trump, Vice President Pence, and Members of the Coronavirus Task Force in Press
Conference (Mar. 13, 2020), available at https://www.whitehouse.gov/briefings-statements/remarks-president-
trump-vice-president-pence-members-coronavirus-task-force-press-conference-3/.



                                                       3
        Case 8:18-cv-00883-PWG Document 175-1 Filed 03/30/20 Page 4 of 10



confirmed cases in the U.S., and 2,405 deaths.6 Globally, there are 693,224 confirmed cases and

33,106 deaths, with the number of cases rising rapidly.7 Many jurisdictions have closed school

for extended periods of time, and even for the entire school year.8 Many international

organizations and federal, state, and local governments have taken rapid, unprecedented, and

extraordinary measures to address this crisis, including measures that make travel and working

on site difficult or infeasible.9 The CDC has issued a Label 3 Travel Health Notice,

recommending that travelers avoid all nonessential travel to international destinations.10 Travel

is currently restricted into the United States for most foreign nationals who have recently visited

27 countries in Europe, most parts of China, and Iran.11 At least 30 states have shut down

nonessential businesses.12 The 2020 Summer Olympics have been postponed until 2021.13 The




6
  See Cases in U.S. (Mar. 28, 2020), available at https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-
in-us.html.
7
  See Coronavirus disease (COVID-19) Pandemic, available at https://www.who.int/emergencies/diseases/novel-
coronavirus-2019.
8
  See Map: Coronavirus and School Closures (updated Mar. 26, 2020), available at
https://www.edweek.org/ew/section/multimedia/map-coronavirus-and-school-closures.html.
9
  See Complete Coronavirus Travel Guide—The Latest Countries Restricting Travel (Mar. 17, 2020), available at
https://www.forbes.com/sites/jamesasquith/2020/03/15/complete-coronavirus-travel-guide-the-latest-countries-
restricting-travel/#f5e21c7715b4; see also U.S. Centers for Disease Control and Prevention, COVID-19 Travel
Recommendations by Country, available at https://www.cdc.gov/coronavirus/2019-ncov/travelers/map-and-travel-
notices.html#travel-1 (last accessed Mar. 27, 2020); U.S. Dep’t of State, Global Health Advisory (Mar. 19, 2020),
available at https://travel.state.gov/content/travel/en/traveladvisories/ea/travel-advisory-alert-global-level-4-health-
advisory-issue.html; NY State On Pause (Mar. 28, 2020) (“All non-essential workers are directed to work from
home, and everyone is required to maintain a 6-foot distance in public.”), available at
https://coronavirus.health.ny.gov/home; Coronavirus (COVID-19) (“Stay home. [San Francisco] is requiring
people to stay home except for essential needs.”), available at https://sf.gov/topics/coronavirus-covid-19.
10 See U.S. Centers for Disease Control and Prevention, COVID-19 Travel Recommendations by Country, available

at https://www.cdc.gov/coronavirus/2019-ncov/travelers/map-and-travel-notices.html#travel-1 (last accessed Mar.
27, 2020).
11 See Proclamation on the Suspension of Entry as Immigrants and Nonimmigrants of Certain Additional Persons

Who Pose a Risk of Transmitting Coronavirus (Mar. 14, 2020), available at
https://www.whitehouse.gov/presidential-actions/proclamation-suspension-entry-immigrants-nonimmigrants-
certain-additional-persons-pose-risk-transmitting-coronavirus-2/.
12
   See Here are the states that have shut down nonessential businesses (Mar. 29, 2020), available at
https://abcnews.go.com/Health/states-shut-essential-businesses-map/story?id=69770806.
13 See Joint Statement from the International Olympic Committee and the Tokyo 2020 Organising Committee (Mar.

24, 2020), available at https://www.olympic.org/.



                                                           4
       Case 8:18-cv-00883-PWG Document 175-1 Filed 03/30/20 Page 5 of 10



President has recently maintained guidance for social distancing through April 30, 2020.14

        7.      I have received numerous communications from industry urging CTP to seek an

extension of this Court’s May 12, 2020 deadline because of difficulties in completing

applications related to the coronavirus disruptions. As of March 25, I have received over 15

emails or letters from e-cigarette and cigar industry members and trade associations, representing

thousands of individual entities and a broad swath of the market, including manufacturers,

distributors, and retailers. The majority have requested some form of a 180-day extension. I

have been informed (with supporting documentation), for example, that many laboratories and

contract research organizations within the United States and abroad, including those with which

manufacturers contract to conduct important laboratory and clinical studies, are shutting down or

suspending in-person work, or reducing it significantly — some as the result of their states’ or

localities’ closures of “non-essential businesses,” others as a result of company policies

implemented to ensure their employees’ health and safety. By its nature, this type of laboratory

work must be performed in person, on site.

        8.      As a further example, I am informed that many clinical studies involving human

participants have been suspended to ensure safety. A leading contract research organization

halted ongoing clinical studies in one of its facilities due to the COVID-19 pandemic on March

16, 2020, after reviewing public health guidance from federal and state regulatory authorities,

given the nature of the clinical studies, the number of personnel and participants in the labs, and

the close personal proximity required to conduct the studies. The laboratory postponed testing

until the COVID-19 pandemic passes and it can safely resume the studies consistent with



14
  See Trump says social distancing should continue to April 30 (Mar. 29, 2020), available at
https://www.washingtonpost.com/world/2020/03/29/coronavirus-latest-news/?itid=hp_hp-top-table-
high_liveblogblurb-740pm%3Ahomepage%2Fstory-ans.


                                                      5
       Case 8:18-cv-00883-PWG Document 175-1 Filed 03/30/20 Page 6 of 10



recommendations of relevant health organizations and regulatory authorities. The laboratory

also determined that it was unable to continue testing at a reduced rate of participants given

current public health guidance.

        9.       In addition, testing labs and consultants preparing Environmental Assessment

reports can no longer guarantee timely results because employees are now working at home and

cannot access testing facilities or primary source materials. I also understand that restrictions on

travel within the United States and internationally have hampered necessary travel between

factories and offices preparing applications. Many of the suppliers are located in places such as

Honduras, the Dominican Republic, Italy, Nicaragua, Mexico, and China, where information

related to premarket review applications resides. I am also informed that industry members are

experiencing disruptions in receiving finished product and packaging on samples from overseas

sources. For example, factories in China have not been able to make timely deliveries of e-

cigarette products, and many cigar factories across Honduras and the Dominican Republic are

closed, depriving industry members of the physical product needed to test and support premarket

applications.

        10.      Industry and contractors affected by the Court’s order are located all over the

country, including in locations like New York and Washington State with a large number of

affected residents. As of March 30, 2020, there were over 4,500 reported cases in Washington

State.15 As of the same date, New York State reported over 59,000 known cases, and over 5,000

hospitalizations, with over 1,200 in intensive care, numbers that threaten to strain the capacity of




15
  See Cases in U.S. (Mar. 30, 2020), available at https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-
in-us.html.



                                                       6
       Case 8:18-cv-00883-PWG Document 175-1 Filed 03/30/20 Page 7 of 10



the health care system.16 New York Governor Cuomo recently stated that the state had not yet

even reached the “apex” of its hospitalizations, which is still estimated to be weeks away.17

Residents in these and several other jurisdictions are subject to indefinite stay-home orders to

reduce the spread of illness. Public health officials recently warned, “no state, no metro area,

will be spared.”18 In other locations, like Alabama, California, Kansas, Nebraska, New Jersey,

New Mexico, North Dakota, Oklahoma, Vermont, and Virginia,19 where schools have closed

until further notice or for the duration of the year, parents of school-aged children will be under

increased strain well into June to balance telework and childcare responsibilities, and may not be

able to meet the same demands at work for some time. We also know that many working adults

are currently struggling with elder care responsibilities as their parents and loved ones of a more

vulnerable age self-quarantine to reduce the risk of exposure, and many other working adults

have underlying co-morbidities that make self-quarantine prudent as well.

        11.      FDA remains acutely aware of the recent surge in youth use of e-cigarettes and

the public health imperative to ensure that these and other deemed new tobacco products undergo

premarket review. The Agency is committed to implementing and enforcing the premarket

requirements of the statute, consistent with this Court’s order. The Agency also notes that

manufacturers of deemed tobacco products have had years to prepare submissions, and indeed




16
   Id.; see also Video, Audio, Photos & Rush Transcript (Mar. 26, 2020), available at
https://www.governor.ny.gov/news/video-audio-photos-rush-transcript-amid-ongoing-covid-19-pandemic-governor-
cuomo-announces-3.
17
   See Press Release, Amid Ongoing COVID-19 Pandemic, Governor Cuomo Announces Completion of First 1,000-
Bed Temporary Hospital at Jacob K. Javits Convention Center (Mar. 27, 2020), available at
https://www.governor.ny.gov/news/amid-ongoing-covid-19-pandemic-governor-cuomo-announces-completion-first-
1000-bed-temporary.
18
   See Dr. Deborah Birx: “No metro area will be spared” of the coronavirus outbreak (Mar. 29, 2020), available at
https://www.nbcnews.com/meet-the-press/video/dr-deborah-birx-no-metro-area-will-be-spared-of-the-coronavirus-
outbreak-81346629552.
19
   See Map: Coronavirus and School Closures (updated Mar. 26, 2020), available at
https://www.edweek.org/ew/section/multimedia/map-coronavirus-and-school-closures.html.


                                                       7
       Case 8:18-cv-00883-PWG Document 175-1 Filed 03/30/20 Page 8 of 10



several have already submitted applications on which the Agency is conducting scientific review.

        12.      However, given the severe, unforeseen disruptions that are affecting this industry

and the world, I believe it is appropriate for applicants to have an additional 120 days, until

September 9, 2020, to submit their applications to FDA for premarket review. The requests we

have received generally ask for an extension between 8 weeks and 180 days, with the majority of

requests for 180 days. At this point, we do not believe that an extension at the upper end of that

range is appropriate given FDA’s countervailing critical public health priority in promptly

requiring submission of applications. At the same time, the coronavirus has significantly

disrupted life globally and we believe that an extension of 120 days is necessary to prevent firms

compromising their employees’ health or taking actions that could risk further disease

transmission to meet the current deadline. Given all of the factors described above, I believe that

120 days is an appropriate length of time to extend the current deadline for industry to complete

applications.20 This period is less than what many manufacturers have requested, but substantial

enough to provide a significant measure of relief in these extraordinary circumstances.

Manufacturers that would submit applications have been impacted by coronavirus delays since as

early as January 2020 due to travel restrictions and business slow-downs in China; a 120-day

extension accounts for the months of delay that have already impacted some manufacturers. A


20
   Other agencies have taken coronavirus-related action with similar timeframes. See HHS, Notice of Designation of
Scarce Materials or Threatened Materials Subject to COVID-19 Hoarding Prevention Measures Under Executive
Order 13910 and Section 102 of the Defense Production Act of 1950 (Mar. 25, 2020) (designating scarce or
threatened materials subject to hoarding prevention measures for 120 days), available at
https://www.hhs.gov/sites/default/files/hhs-dfa-notice-of-scarce-materials-for-hoarding-prevention.pdf; IRS,
Coronavirus Tax Relief (extending deadline to file and pay federal income taxes by three months), available at
https://www.irs.gov/coronavirus; Orders Limiting Operations at John F. Kennedy International Airport and New
York LaGuardia Airport; High Density Traffic Airports Rule at Ronald Reagan Washington National Airport, 85
Fed. Reg. 16,989 (Mar. 25, 2020) (tentative FAA determination to extend certain coronavirus-related waivers for
flight requirements from May, 31, 2020 until October 24, 2020); cf. No Sail Order and Suspension of Further
Embarkation, 85 Fed. Reg. 16,623 (Mar. 24, 2020) (suspending most cruise ship operations until further notice);
Acting Secretary Chad Wolf Statement on the REAL ID Enforcement Deadline (Mar. 26, 2020) (extending REAL
ID deadline one year until October 1, 2021 due to concerns resulting from the COVID-19 pandemic), available at
https://www.dhs.gov/news/2020/03/26/acting-secretary-chad-wolf-statement-real-id-enforcement-deadline.


                                                        8
       Case 8:18-cv-00883-PWG Document 175-1 Filed 03/30/20 Page 9 of 10



shorter extension could put pressure on manufacturers to put their employees’ health and safety

at risk to make up for that lost time. And, while paragraph 4 of this Court’s remedy order allows

FDA to exempt new products from filing requirements for good cause on a case-by-case basis,

the challenges are widespread and the requests have come from numerous manufacturers and

trade organizations representing thousands of individual entities. Thus, any extension should

more equitably apply to all manufacturers.

        13.     Moreover, as a result of the outbreak, a number of CTP personnel have been

deployed to work on outbreak issues for the U.S. Public Health Service, including many within

one of the divisions in CTP’s Office of Science, which is responsible for reviewing

applications. In addition, the available FDA staff responsible for reviewing and processing

premarket applications will be teleworking until further notice. While the FDA has taken steps

to enable work to be performed remotely as much as possible, it anticipates that receiving and

processing applications, and then conducting scientific review of the applications with a remote

workforce, will take additional time. The requested extension would allow FDA staff to

continue reviewing the premarket applications that have been submitted to date, and when new

premarket applications are submitted before the proposed new deadline, FDA staff could then

devote its attention to those new applications. It is not clear at this point what the precise impact

of the COVID-19 outbreak will be on the scope of FDA’s ability to complete application reviews

within the 12-month period of time once applications are filed.

        14.     On March 10, 2020, FDA issued 22 Warning Letters to e-cigarette retailers and

manufacturers consistent with its January 2, 2020 enforcement priorities guidance.21 These



21
  See FDA Warns Retailers, Manufacturers to Remove Unauthorized E-Cigarette Products from Market (Mar. 10,
2020), available at https://www.fda.gov/news-events/press-announcements/fda-warns-retailers-manufacturers-
remove-unauthorized-e-cigarette-products-market.


                                                     9
      Case 8:18-cv-00883-PWG Document 175-1 Filed 03/30/20 Page 10 of 10



warning letters are the first of what are expected to be a series of ongoing actions to protect

youth from the dangers of tobacco use. FDA will continue to monitor any available data about

youth usage trends and take appropriate action.

       15.     If this Court were to grant a 120-day extension for submission of applications by

May 12, 2020, FDA would intend to revise the January 2020 guidance to be consistent with the

new deadline pursuant to its procedures for Level 2 Guidance in 21 C.F.R. § 10.115(g)(4).



       I declare under penalty of perjury that the foregoing is true and correct to the best of my

information, knowledge, and belief.


       Dated: Silver Spring, Maryland

               March 30, 2020                  Mitchell Digitally         signed by
                                                                 Mitchell Zeller -S

                                               Zeller     -S     Date: 2020.03.30
                                                                 17:37:07 -04'00'
                                              _____________________________________
                                              Mitchell Zeller
                                              Director, Center for Tobacco Products
                                              United States Food and Drug Administration




                                                  10
